Citation Nr: 0207642	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  93-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of an injury and Osgood-Schlatter's disease of the 
left knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
a partial tear of the left rotator cuff, with degenerative 
arthritis and chronic tendinitis.

4.  Entitlement to service connection for degenerative 
changes, L4-5, with herniated disc and spinal stenosis with 
left sciatica, claimed as secondary to service-connected 
bilateral knee conditions.

5.  Entitlement to service connection for a complete tear of 
the right rotator cuff, claimed as secondary to a service-
connected right knee disability.

6.  Whether there was clear and unmistakable error in the 
September 1949 rating decision, which denied entitlement to 
service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

In a decision dated March 13, 2000, the Board of Veterans' 
Appeals (Board) considered the issues which are the subject 
of this appeal and granted increased evaluations for the 
veteran's knee and left shoulder disabilities but denied 
entitlement to service connection for low back and right 
shoulder disabilities and a claim of clear and unmistakable 
error with respect to a September 1949 rating decision.  
Thereafter, following the filing of an appeal of the decision 
by the veteran, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") 
received a copy of the appellant's death certificate 
confirming the veteran's death on July [redacted], 2001, and 
subsequently issued a November 30, 2001 Order, which directed 
that the March 13, 2000 Board decision be vacated and that 
the veteran's appeal be dismissed for lack of jurisdiction. 




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1945 to November 1946.

2.  The veteran died on July [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & West Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).





ORDER

The appeal is dismissed.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

